                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,        )         CR. No. 18-00152 HG
                                 )
               Plaintiff,        )
                                 )
          vs.                    )
                                 )
HRVOJE TOMIC,                    )
                                 )
               Defendant.        )
________________________________ )
ORDER DENYING DEFENDANT’S MOTION FOR EARLY RELEASE AND PLACEMENT
                 IN A HALFWAY HOUSE (ECF No. 34)

       On September 23, 2019, Defendant, proceeding pro se,1 filed

a motion seeking early release under the First Step Act.         (ECF

No. 34).       Defendant seeks two forms of relief: a determination

that he is eligible for early release under the First Step Act

and a recommendation from this Court that he be placed in a

Residential Reentry Center for the final 12-months of his

sentence.

       Defendant pled guilty to three counts of bank robbery

pursuant to 18 U.S.C. § 2113(a).         (ECF No. 22).   On February 7,

2019, he was sentenced to 41-months of imprisonment.         (ECF No.

32).       He is currently incarcerated at FCI Lompoc, in the Central

District of California.



       1
       “Pro se complaints and motions from prisoners are to be
liberally construed.” United States v. Seesing, 234 F.3d 456,
462 (9th Cir. 2000).

                                     1
I.   Eligibility For Early Release Under The First Step Act


     Under the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, prisoners are allowed to earn good time credits which

may result in up to 12-months of early release.   18 U.S.C. §

3624(c).   Prisoners convicted of certain specified offenses

listed in 18 U.S.C. § 3632(d)(4)(D) are not eligible to receive

good time credits and early release.

     Defendant alleges that he was informed by a prison official

that his convictions preclude him from eligibility for early

release.   He seeks an order from this Court requiring the Bureau

of Prisons “to grant me the eligibility for early release.”

(Def.’s Motion at p. 1, ECF No. 34).

     Defendant was convicted of three violations of 18 U.S.C. §

2113(a).   Prisoners convicted of bank robbery under 18 U.S.C. §

2113(a) are not excluded from eligibility for early release.    See

18 U.S.C. § 3632(d)(4)(D).

     A prisoner who is not excluded from eligibility under 18

U.S.C. § 3632(d)(4)(D) is required to earn early release time

credits to be deemed suitable for placement in a Residential

Reentry Center.   18 U.S.C. §§ 3624(b), (c), (g); 18 U.S.C. §

3632.   The Bureau of Prisons is tasked with calculating and

applying a prisoner’s early release time credits.   18 U.S.C. §

3624(b); United States v. Wilson, 503 U.S. 329, 335 (1992).

     If a prisoner is dissatisfied by the Bureau of Prison’s

                                 2
sentencing credit calculation, he may challenge the calculation

in federal court through a 28 U.S.C. § 2241 habeas petition.         See

Zavala v. Ives, 785 F.3d 367, 370 n.3 (9th Cir. 2015); United

States v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984).         Before

filing a habeas petition an inmate must exhaust the

administrative remedies provided by the Bureau of Prisons.         See

Chua Han Mow v. United States, 730 F.2d 1308, 1313 (9th Cir.

1984), cert. denied, 470 U.S. 1031 (1985); see Blankenship v.

Meeks, Civ. No. 11-00443 DAE-KSC, 2011 WL 4527408, *2 (D. Haw.

Sept. 28, 2011).   After exhausting his administrative remedies a

federal prisoner may file a § 2241 petition in the district in

which he is incarcerated.   See Hernandez v. Campbell, 204 F.3d

861, 865 (9th Cir. 2000); United States v. Pratt, 2019 WL

3229617, at *2 (E.D. Cal. July 18, 2019), report and

recommendation adopted, 2019 WL 3769079 (E.D. Cal. Aug. 9, 2019).

      This Court lacks jurisdiction to review a Bureau of Prison

decision related to Defendant’s eligibility for early release

under the First Step Act.


II.   Judicial Recommendation For Placement In A Residential
      Reentry Center


      The Bureau of Prisons has the discretion to place an inmate

in a Residential Reentry Center.       18 U.S.C. §§ 3621(b),

3624(c)(1); Sacora v. Thomas, 628 F.3d 1059, 1061-62 (9th Cir.

2010).   The Bureau of Prisons is granted the power to designate

                                   3
prisoner housing because it is in the best position to evaluate

whether prisoners meet the requirements for placement in a

halfway house or other type of correctional facility.   United

States v. Bishop, Cr. No. 07-00516 JMS-06, 2015 WL 13235851, at

*3 (D. Haw. Oct. 2, 2015); United States v. Phelps, 2019 WL

2291454, at *2 (D. Nev. May 29, 2019).

     Defendant has provided the Court with documentation of his

commendable efforts to educate and rehabilitate himself while

incarcerated.   (Def.’s Motion at p. 3, ECF No. 34).   The Bureau

of Prisons, which is in possession of Defendant’s full history of

incarceration, is in the appropriate position to evaluate

Defendant’s placement.   Bishop, 2015 WL 13235851, at *3.

     It is not within this Court’s jurisdiction to issue a

binding order to grant the relief requested by Defendant.

//

//

//

//

//

//

//

//

//

//


                                 4
                           CONCLUSION


     Defendant’s Motion for an Order Granting Early Release and

Placement in a Halfway House (ECF No. 34) is DENIED.

     IT IS SO ORDERED.

     DATED: December 12, 2019, Honolulu, Hawaii.




United States of America v. Hrvoje Tomic; Cr. No. 18-00152 HG;
ORDER DENYING DEFENDANT’S MOTION FOR EARLY RELEASE AND PLACEMENT
IN A HALFWAY HOUSE (ECF No. 34)
                                5
